—Order unanimously affirmed without costs. Memorandum: Following a hearing, Family Court properly changed physical custody of the child from respondent to petitioner, subject to monitored visitation with respondent. The court modified the existing custody arrangement pursuant to the recommendations of the Law Guardian and court-appointed psychologist based upon proof that respondent repeatedly violated a visitation order, made numerous false sexual abuse allegations against petitioner, and attempted to diminish the relationship of petitioner with the child. There is no basis to disturb the court’s finding that a change in custody is in the best interests of the child (see, Matter of Beyer v Tranelli-Ashe, 195 AD2d 972). Respondent’s remaining contentions are without merit. (Appeal from Order of Erie County Family Court, Szczur, J. — Custody.) Present — Denman, P. J., Hayes, Wisner, Callahan and Boehm, JJ.